DETAILED ACTION

Election/Restrictions

Claim 1 is allowable. The restriction requirement Species I and II and Sub-Species A and B, as set forth in the Office action mailed on 12/24/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/24/2021 is withdrawn.  Claim 11 , directed to Sub-Species A is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 1
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Schmitt on 05/13/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/22/2022. 

6. (Canceled).

Allowable Subject Matter

Claims 1-3, 5, 8, 10-22 and 24-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of making a repaired electrical connection structure, comprising: disposing a first adhesive layer over and in contact with a first portion of the substrate, wherein the first portion is adjacent to, on, or adjacent to and on the first contact pad by performing an unpatterned blanket deposition over the substrate; curing the first adhesive layer to shrink and harden the first adhesive layer; disposing a second adhesive layer over and in contact with the second portion of the substrate with a patterned deposition after determining that the first component is a faulty component; and curing the second adhesive layer after curing the first adhesive layer to shrink and harden the second adhesive layer in combination with the rest of the limitations of the claim.

The closest prior arts on record are Cok (US-20170186740-A1), Tran (US-20060154390-A1), Oohata (US-20040051110-A1), Pendse (US-20110074024-A1) and Gaynes (US-20160042979-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-3, 5, 8, 10-22 and 24-26  are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-2 and 6-10 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897